Citation Nr: 0803312	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  96-37 779	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
service-connected pigmented villonododular synovitis (PVS) of 
the left hip, status post partial resection with left 
extensor hallucis longus weakness, to include whether the 
assignment of a 60 percent rating was proper.


(The matter of entitlement to special monthly compensation 
(SMC) based on the need for the regular aid and attendance 
(A&A) of another person or housebound status, is the subject 
of a separate appellate decision).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to July 
1988.

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued in 
July 2002, in which the RO in Buffalo, New York , inter alia, 
determined that rating decisions issued from April 1989 
through June 1992, which continued and made permanent a 100 
percent rating for the veteran's service-connected PVS of the 
left hip status post partial resection with left extensor 
hallucis longus weakness, contained clear and unmistakable 
error (CUE), and assigned a 60 percent rating for the 
veteran's left hip disability, effective June 4, 2002.  In 
September 2002, the veteran filed a notice of disagreement 
(NOD) with regard to whether the reduction of the rating from 
100 to 60 percent was proper.  In August 2003, the veteran 
testified at an RO hearing; a copy of the hearing transcript 
is in the record.  The following month, the Buffalo RO issued 
both a statement of the case (SOC); a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) was 
received in November 2003.  

In June 2004, the Board, inter alia, remanded the appeal on 
this issue to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for further development.  In the June 2004 
remand, the Board noted that the Buffalo RO had characterized 
the issue as evaluation of service-connected PVS, left hip, 
currently evaluated at 60 percent, to include whether the 
rating decision dated in June 2002 was clearly and 
unmistakably erroneous in reducing the evaluation of the left 
hip disability from 100 percent to 60 percent.  The Board 
clarified that the veteran was appealing whether the 
reduction of the 100 percent disability rating to 60 percent 
was proper and that, because the veteran perfected an appeal 
of the June 2002 rating decision, that decision has not yet 
become final, and therefore the veteran cannot also raise a 
claim of CUE in that rating decision.  In this case, the 
change in rating (from 100 to 60 percent) was accomplished by 
operation of law.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5012, contain a temporal element for 
continuance of a 100 percent rating for malignant new growths 
of bones for 1 year following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure, at which point, if there has been no local 
recurrence or metastases, the rating will be made on 
residuals.  The Board noted, therefore, that the RO's action 
was not a "rating reduction" as that term is commonly 
understood.  See Rossiello v. Principi, 3 Vet. App. 430 
(1992) (where the Court found that a 100 percent rating for 
mesothelioma ceased to exist by operation of law because the 
applicable diagnostic code involved contained a temporal 
element for that 100 percent rating).  Hence, the claim on 
appeal is properly characterized as on the title page.

During the pendency of the appeal, the veteran moved to North 
Carolina and his appeal was transferred to the RO in Winston-
Salem Regional Office.  After accomplishing the requested 
action, the RO continued the denial of the veteran's appeal 
with regard to restoration of a 100 percent rating for his 
left hip disability (as reflected in a June 2007 supplemental 
SOC (SSOC)), and returned the matter on appeal to the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In January 1989, the Buffalo RO, inter alia, granted 
service connection for PVS of the left hip, status post 
partial resection, and assigned a 100 percent rating, 
effective July 6, 1988.

3.  Following biopsy and excision of a left hip (benign) 
lesion on October 15, 1987, the veteran was placed on 
convalescent leave; VA examination reports dated from 
September 1988 to March 1992 revealed no malignant growth and 
identified the residuals of surgery to be degenerative joint 
disease, requiring the use of Canadian crutches for 
ambulation, a scar on the lateral aspect of the left hip, and 
a lack of internal rotation due to marked pain on attempted 
internal rotation.

4.  In a June 2002 rating decision, the Buffalo RO determined 
that rating decisions dated from [June] 1989 through June 
1992, which continued and made permanent a 100 percent 
schedular rating for the veteran's service-connected PVS of 
the left hip status post partial resection with left extensor 
hallucis longus weakness, contained CUE and assigned a 60 
percent rating for the veteran's left hip disability.

5.  The veteran's service-connected residuals of his left hip 
surgery have been and continue to be  manifested by extreme 
weakness of the left lower extremity, without any other 
neurological deficit, degenerative joint disease, some 
decrease in range of motion, and severe left hip pain, 
requiring the use of Canadian crutches for ambulation; they 
are not manifested by fracture of the femur, with or without 
loose motion, weightbearing preserved with aid of brace.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision discontinuing the 100 
percent rating for PVS of the left hip status post partial 
resection with left extensor hallucis longus weakness was 
proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 4.28, 4.71a, Diagnostic Codes 5251-5255 (1988-
2007).

2.  The criteria for a rating in excess of 60 percent for PVS 
of the left hip status post partial resection with left 
extensor hallucis longus weakness, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 
4.3, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5251, 5252, 5253, 5255 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, post-rating letters dated in March 2003 and 
December 2004 provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for a higher rating for his left hip disability (that is, 
restoration of a 100 percent rating), as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
that he should provide evidence to VA.  Further, the 
September 2003 SOC set forth the applicable schedular 
criteria pertaining to the left hip disability and 
prestabilization benefits under 38 C.F.R. § 4.28 (which 
suffices for Dingess/Hartman), and a March 2006 post-rating 
letter also informed the appellant how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  

After issuance of each notice and opportunity for the veteran 
to respond, the June 2007 SSOC reflects readjudication of the 
claim on appeal.  Hence, while the above-described notice was 
provided after the rating action on appeal, the appellant is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the veteran's service treatment records, post-service private 
and VA treatment records, and reports of VA examination and 
private evaluations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
RO hearing and various written statements provided by the 
veteran, and by his family members and others, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
ROs/AMX, the claimant has been notified and made aware of the 
evidence needed to substantiate the increased rating claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter remaining on appeal.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Background 

Service treatment records show that, in August 1987, the 
veteran noticed some minor discomfort in his left hip during 
a mobility exercise while unloading several bags from a 
truck.  After unloading the bags, he jumped from the truck, 
at which time the pain in his left hip became more severe.  
The veteran went to an Air Force hospital the same day and he 
was diagnosed with benign PVS of the left hip.  In October 
1987, the veteran underwent biopsy and excision of the left 
hip lesion at Walter Reed Army Medical Center.  A bone scan 
performed two weeks later revealed abnormal increased 
activity in the left hip consistent with post-surgical 
changes and/or residual tumor.  The veteran was also 
determined to have left extensor hallucis longus weakness, 
which was felt to be mild to moderate, but no neurological 
explanation could be found for it.  

A February 1988 Medical Board examination revealed that the 
veteran could not walk without crutches due to subjective 
feelings of instability.  At that time, he was unable to bend 
at the waist more than 90 degrees or push, pull, or lift more 
than about 20 pounds.  He was unable to stand more than about 
15 minutes without experiencing hip pain.  In a May 1988 
report, a Walter Reed physician indicated that the veteran 
was still ambulating on crutches.  The veteran reported that 
the left hip and leg gave way due to feelings of weakness and 
severe pain.  The veteran also complained of a feeling of 
paralysis when getting out of bed in the mornings.  Repeat 
imaging studies suggested continued PVS in the joint with no 
motor involvement.  

Following May 1988 Medical Board Proceedings, the veteran was 
discharged from service and placed on a temporary disability 
retirement list (TDRL).  While the Medical Board Proceedings 
concluded that the veteran's physical impairment prevented 
him from carrying out his military duties, it did not 
intimate that the veteran's PVS had caused a material 
impairment in the veteran's employability.

The evidence shows that the veteran received no surgery, 
chemotherapy, or other therapeutic procedure for his left hip 
disability after February 1988, following the October 1987 
biopsy and resection and that he had been on convalescence 
leave since then.  Hence, the RO appropriately scheduled the 
veteran for VA examination in September 1988, approximately 
six months after the end of the veteran's convalescence 
leave.

On September 1988 VA examination, left extensor hallucis 
longus weakness was found to be (4/5).  The examiner noted 
that the veteran had been using crutches since August 1987 
and that he had a 23-centimeter scar of the lateral left hip.  
Forward flexion of the left hip was to 120 degrees, extension 
and internal rotation were to 0 degrees, and external was to 
30 degrees on the left.

In January 1989, the Buffalo RO, inter alia, granted service 
connection for PVS of the left hip, status post partial 
resection, and assigned a 100 percent rating as analogous to 
Diagnostic Code 5012, effective July 6, 1988, even though the 
veteran's PVS was/is benign.  

On VA examination in April 1989, the veteran complained of 
constant left hip pain and feeling of paralysis until noon 
each day.  The examiner again noted that the veteran required 
Canadian crutches for ambulation.  There was a 27-centimeter 
scar on the lateral aspect of the left hip.  The veteran 
lacked internal rotation and there was marked pain on 
attempted internal rotation.  

On VA examination in May 1990, the veteran reported that he 
had constant pain and indicated that he could not sit more 
than 25 minutes.  The examiner noted that the veteran 
required Canadian crutches for ambulation.  There was a 25-
centimeter scar on the lateral aspect of the left hip.  
Though no neurological deficit was found on examination, the 
veteran lacked internal rotation of the left hip.

Social Security Administration records show that the veteran 
was awarded disability benefits effective July 1, 1990, due 
to his left hip disability.

On VA examination in March 1992, the examiner indicated that 
the veteran's left hip condition was unchanged since the last 
visit, although he did claim a gradual deterioration.  The 
veteran was taking Valium and codeine for sleep.  The 
examiner noted that the veteran required Canadian crutches 
for ambulation and that he had reported giving up driving due 
to lack of concentration.  On examination, there was a 25-
centimeter scar on the lateral aspect of the left hip.  The 
veteran was noted to have a marked left-sided limp.  Forward 
flexion of the left hip was to 120 degrees, extension and 
internal rotation were to 0 degrees, and external rotation 
was to 30 degrees on the left.  The neurovascular system was 
intact.

Subsequent post-service private and VA medical records and 
examination reports show that the veteran has not had a 
fracture of the femur or hip replacement surgery but has 
severe degenerative joint disease of the femoral head of the 
left hip, weakness of the left lower extremity, along with 
pain at times severe with some decrease in range of motion.

December 1994 x-rays of the left hip revealed advanced 
arthritic changes, marked narrowing of the hip joint, 
subchondral cystic change, and subchondral sclerosis.  
Spurring was noted at the lateral margin of the hip joint.

On VA examination in April 1995, left hip abduction was to 40 
degrees, adduction was to 20 degrees, flexion was to 45 
degrees, and extension was to 20 degrees.  Muscular strength 
was fair.  Atrophy of the left thigh and calf was noted.  
There was a slight degree of diffuse tenderness without 
evidence of swelling.  The examiner reported that the veteran 
went to school, did his own shopping, and appeared well 
developed and well nourished.

On  May 1996 Buffalo General Hospital evaluation, the veteran 
had a severe antalgic gait.  Range of motion of the left hip 
was flexion to 30 to 45 degrees and abduction and adduction 
to 10 degrees with almost no internal or external rotation.

VA treatment records show no neurological deficits,cyanosis, 
clubbing or edema of the extremities in October 2000.  In 
January 2001, the veteran's gait appeared normal with no 
deviations noted.  Strength, balance, and range of motion 
appeared normal as demonstrated by the veteran's ability to 
maneuver in the facility and onto the examining table.  In 
April 2001, the veteran's extremities were reported as within 
normal limits.

On VA joints examination in December 2001, the veteran 
reported that he had been advised to have a left hip 
replacement but that he was considered too young to undergo 
this surgery.  The veteran walked with Canadian crutches.  
Left hip range of motion was recorded as: flexion to 80 
degrees; and internal and external rotation and extension to 
0 degrees.  He had significant pain on flexion and any 
external or internal stress.  The examiner noted that the 
veteran had significant limitation in activities of daily 
living and self-care, as well as mobility.  The findings were 
consistent with severe degenerative disease.  During a 
contemporaneous VA A&A examination, the veteran reported a 
history of being bedridden on bad days, which happened every 
week or two, and stated that he did not do much on his bad 
days.  On his good days, the veteran reported that he could 
use two canes to walk around the house.  On examination, the 
veteran used canes for walking with great difficulty.  The 
veteran's nephew helped him to take off his shoes and socks.  
Although the left lower extremity was weak, the examiner 
reported that the veteran's left leg muscle bulk, power and 
tone were normal.  The examiner commented that on bad days, 
the veteran had such severe pain that he was bedridden and so 
helpless as to be in need of aid from his family members in 
order to perform activities of daily living.

During the August 2003 RO hearing, the veteran claimed that 
the decision to reduce the rating of his left hip disability 
from 100 percent to 60 percent was clearly and unmistakably 
erroneous and maintained that his left hip disability should 
continue to be rated under Diagnostic Code 5012 at 100 
percent.  He reported having severe left hip symptoms that 
rendered him bedridden about half of the time.  

In a November 2003 statement, Dr. E. V. M. indicated that the 
veteran was experiencing a number of limitations due to his 
physical condition, these included the inability to stand or 
sit for periods of time, difficulty dressing himself and 
attending to his regular personal needs, and difficulty 
driving.  The veteran reported that he was not in control of 
his bladder, and experienced weakness in both lower 
extremities.  He must use Canadian crutches for ambulation.  
Because of the severity of the pain, the veteran was 
bedridden for a substantial length of time and this 
interfered with his concentration.  Although the veteran's 
diagnosis is benign, he has had malignant symptoms.  Dr. E. 
V. M. concluded that the veteran was homebound and could not 
walk well.

Private treatment records from E. V. M., MD, dated from 
November 2003 to May 2005, show that, in March 2005, the 
veteran was homebound because of the weather and that his 
left hip was swollen and he could not stand up.  On 
examination, the veteran's gait was steady.  Medications of 
Motrin and Ultram were continued.

On VA A&A examination in March 2005, the veteran reported 
that he needed crutches for ambulation because of pain and 
limitation of range of motion in the left hip due to 
deformity of the femoral head and moderate to severe 
degenerative osteoarthritis.  There were no signs of lowered 
endurance or impaired coordination of muscle group XII.  The 
left hip joint appearance was within normal limits.  Left hip 
range of motion was recorded as: flexion to 110 degrees with 
pain noted at 20 degrees; extension to 20 degrees with pain 
noted at 5 degrees; adduction to 25 degrees with pain at 15 
degrees; abduction to 45 degrees with pain at 10 degrees; and 
internal and external rotation to 15 degrees with pain noted 
at 5 degrees.  Range of motion was additionally limited by 
repetitive use, pain, and weakness.  Pain had the major 
functional impact.  No fatigue, lack of endurance or 
incoordination was noted following repetitive use.  The 
examiner added that the veteran was very argumentative and 
failed to answer many questions in the medical history 
portion as he sought to convince the examiner that he 
deserved a 100 percent rating.  The examiner stated that the 
veteran was not able to work because of his left hip 
disability.  The examiner added that the veteran's daily 
activity was severely limited due to chronic pain and left 
leg complaints.  

In a May 2005 statement, D. McG., MD noted that x-rays at 
that time showed no real change when compared with 2003 x-
rays.  The veteran had no bone collapse, no signs of 
avascular necrosis, and no progression of joint space 
narrowing or significant bone destruction.

In a June 2005 statement, H. F. indicated that he had been 
attending to the veteran's physical limitations and daily 
needs in and out of his residence for an extended period of 
time and that the veteran was not always able to dress 
himself properly because of his left hip.  He stated that the 
veteran was bedridden for long periods of time and confined 
to his residence.  

On VA examination in January 2006, the examiner reported that 
the veteran only walked three steps in the examination room 
and refused to walk further, complaining of left hip and left 
leg problems.  He complained of pain with any left hip 
motion, which was so severe on some days that he was unable 
to do anything, even get out of bed.  The veteran reported 
left leg weakness, that was so great at times that he could 
not move the leg at all.  He stated that he could not walk 
more than 10 feet even on the best days.  The veteran used a 
cane or Canadian crutches.  During flare-ups, the veteran 
asserted that he was not able to get up which resulted in him 
soiling the bed or area where he was at the time.  

On examination, the left leg was 3 centimeters shorter than 
the right leg, and the right leg was 1 centimeter larger in 
circumference than the left leg 6 inches above the knee.  The 
veteran complained of pain with any manipulation of the left 
leg.  The veteran could straight-leg raise to 30 degrees with 
complaints of pain, and to 70 degrees, passively.  Abduction 
of the left hip was to 50 degrees and adduction was to 20 
degrees.  Internal and external rotation was limited to 20 
degrees with pain on movement.  However, the examiner noted 
that there was no wincing or withdrawing of the limb.  
Sensory examination was normal.  Left leg strength was strong 
enough to support walking three steps; however, when the 
examiner tested it against the right leg, the veteran's 
strength was about 10 percent of that of the right leg, which 
was inconsistent.  Repetitive motion did not change the 
results.  The examiner stated that the veteran provided Dr. 
E. V. M. with essentially the same history but that the 
veteran's history and the examination results were 
inconsistent, because the veteran was able to do quite a 
significant amount as compared with his claims that he was 
unable to get out of bed and unable to anything on some days.  
The examiner added that further observation would be 
necessary before making any statements about the veteran's 
need for aid and attendance, unless it was to be based solely 
on the veteran's self-reported history.

In an August 2006 statement, Dr. E. V. M. reiterated his 
earlier November 2003 opinion.  

During a private January 2007 A&A evaluation, the veteran 
reported that his main problem was left hip pain which 
radiated from his groin and down his left lower extremity 
along with some low back pain.  The veteran stated that he 
used cane and crutches to walk and occasionally a cane for 
short distances in his house.  He denied any neurological 
deficits in the upper or lower extremities.  On examination, 
pain drawing was consistent with low back pain, left buttock 
pain, left anterior thigh pain, and leg pain.  The veteran 
had a flexed gait to his left hip and ankle.  He used 
Canadian crutches to walk.  Neurologically, the veteran was 
intact in both lower extremities.  Sensory and motor 
functions were normal.  Left hip range of motion was markedly 
limited with a 20-degree flexion contracture to about 60 
degrees, abduction to only 10 degrees, and no internal or 
external rotation of the left hip.  X-rays of the left hip 
showed severe destruction on the left side with severe 
arthrosis involving the acetabulum as well as the femoral 
head with complete loss of joint space.  The examiner added 
that the veteran had rather significant disability in regards 
to being able to perform activities of daily living such as 
eating, dressing and walking.  

During an April 2007 VA A&A examination, the veteran reported 
that he lived alone on the second floor of a townhouse and 
that he usually slept on the floor of the living room so he 
could use the bathroom easily as well as access food.  On 
some days, he stated that he had so much pain and mental 
confusion that he did not get up at all and would soil 
himself.  The veteran reported that he did not perform self-
care functions when he was at his worst.  The examiner stated 
the examination provided no clues explaining the veteran's 
extreme dependency on "bad days".

III.  Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2007) (formerly 
38 C.F.R. §§ 19.117, 19.129 (1988-1990)).  Previous 
determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a) (1988-
2007).  If CUE is established, the prior decision(s) will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision(s) had 
been made on the date of the reversed decision.  Id.  Where 
the evidence establishes such error, the prior decision(s) 
will be reversed or amended.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under Diagnostic Code 5012, a 100 percent rating is provided 
for malignant new growths of bones for 1 year following the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure, at which point, if there has 
been no local recurrence or metastases, the rating will be 
made on residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5012.  The appropriate disability rating 
shall be determined by VA examination.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5012.

VA regulations also provide for prestabilization benefits 
under 38 C.F.R. § 4.28.  

Effective July 23, 1970 (and at all times since), 38 C.F.R. § 
4.28 provides:

The following ratings may be assigned, in 
lieu of ratings prescribed elsewhere, 
under the conditions stated for 
disability from any disease or injury.  
The prestabilization rating is not to be 
assigned in any case in which a total 
rating is immediately assignable under 
the regular provisions of the schedule or 
on the basis of individual 
unemployability.  The prestabilization 
50-percent rating is not to be used in 
any case in which a rating of 50 percent 
or more is immediately assignable under 
the regular provisions.

Unstabilized condition with severe 
disability -- Substantially gainful 
employment is not feasible or 
advisable				100 percent

Unhealed or incompletely healed 
wounds or injuries -- Material 
impairment of employability likely	
	 			50 percent

Note (1): [VA] examination is not 
required prior to assignment of 
prestabilization ratings; however, the 
fact that examination was accomplished 
will not preclude assignment of these 
benefits.  Prestabilization ratings are 
for assignment in the immediate 
postdischarge period.  They will continue 
for a 12-month period following discharge 
from service.  However, prestabilization 
ratings may be changed to a regular 
schedular total rating or one authorizing 
a greater benefit at any time.  In each 
prestabilization rating an examination 
will be requested to be accomplished not 
earlier than 6 months nor more than 12 
months following discharge.  In those 
prestabilization ratings in which 
following examination reduction in 
evaluation is found to be warranted, the 
higher evaluation will be continued to 
the end of the 12th month following 
discharge or to the end of the period 
provided under §3.105(e) of this chapter, 
whichever is later.  Special monthly 
compensation should be assigned 
concurrently in these cases whenever 
records are adequate to establish 
entitlement.

38 C.F.R. § 4.28 (1971-2007).

Adjudication of the claim currently before the Board 
essentially involves two questions: whether, discontinuance 
of the 100 percent rating for the veteran's left hip 
disability was proper; and, if so, whether the assignment of 
a 60 percent rating for residuals following a partial 
resection of the left hip was proper.

In this case, service connection and an initial 100 percent 
rating was granted as analogous to malignant new growths of 
bones under Diagnostic Code 5012.  38 C.F.R. § 4.71a, even 
though PVS is by nature benign and the veteran never had any 
malignant growth or tumor.  Diagnostic Code 5012 allows for 
assignment of a 100 percent rating only during the first year 
following surgical intervention, chemotherapy or other 
therapeutic procedure.  Here, the 100 percent rating was 
assigned for longer than 12 months even though the veteran 
had not undergone any additional surgical intervention, 
chemotherapy or other therapeutic procedure and did not have 
a malignant growth.

The Board emphasizes that the lesion which prompted the 
assignment of the total (100 percent) rating was never 
diagnosed as malignant.  Thus, the symptoms associated with 
the veteran's PVS appeared to have been misinterpreted.  
While the veteran did have a lesion removed from his left hip 
in October 1987, this lesion was benign and his symptoms were 
not due to a tumor because he did not have a malignant 
growth, despite his statements to the contrary or even his 
belief to the contrary.  Thus, while he should have been 
rated based on his degenerative joint disease and attendant 
pain, weakness and slight decrease in his range of motion 
associated with his service-connected PVS of the left hip, 
the veteran should never have been rated based on a malignant 
new growths of bones which was nonexistent.

Therefore, while the veteran may believe that material 
improvement was not shown after his discharge from service in 
July 1988 or thereabouts, the Board finds that there was 
indeed improvement because the record established that there 
was no malignant growth.  Thus, any rating based on a 
malignant growth - those issued from April 1989 through June 
1992 - was not warranted.  Even so, that initial 100 percent 
rating was only to be continued for 12 months following 
surgical intervention, chemotherapy or other therapeutic 
procedure.  Thus, under 38 C.F.R. § 3.343(a) (1988-1992), 
there was clear error as the veteran was assigned a rating 
based on a malignant growth that never existed nor, clearly, 
was treated.

In the June 2002 rating decision, the residuals of the 
veteran's benign PVS were rated as analogous to fracture or 
malunion of femur under Diagnostic Code 5255.  See 38 C.F.R. 
§§ 4.20, 4.27 (1988-2007).  

In the June 2002 rating decision, the Buffalo RO cited to the 
reduction regulations noting that the provisions of 38 C.F.R. 
§ 3.105(e) requires notification of the proposed reduction in 
evaluation, a statement of the facts and reasons for such 
reduction, such as recent improvement in physical condition, 
and an opportunity to submit evidence indicating that the 
reduction should not be made.  Regulation provides further 
that the effective date of the reduction is the last day of 
the month in which a 60-day period from notice of the 
reduction expires.  38 C.F.R. § 3.105(e) (2001).  However, 
the statutory or regulatory provisions extant at the time 
were not incorrectly applied.  This is because the Buffalo RO 
correctly determined that a 100 percent rating could not be 
restored based on a medical condition that never existed and, 
if it had, the veteran would not have been entitled to a 100 
percent schedular rating after the initial 12-month period 
applying either Diagnostic Code 5012 or a prestabilzation 
rating provisions of 38 C.F.R. § 4.28, as the veteran's PVS 
should have been rated on limitation of motion of the 
affected part (see September 2003 SOC).  Further, the correct 
facts, as they were known at the time, were before the 
Buffalo RO.  The continuation of the 100 percent rating in 
rating decisions issued between June 1989 and June 1992 was 
improper.  Even if the reduction was not made based entirely 
on a realization that this error was made, the Buffalo RO's 
action was proper in not restoring the erroneous rating.  
Where evidence establishes such error, however, the prior 
decision(s) will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  Thus, the Board finds that a 100 percent 
schedular rating was not in effect for more than five years 
and that, as the Buffalo RO granted a contemporaneous total 
rating based on individual unemployability due to service-
connected disability (TDIU) effective the date of assignment 
of the 60 percent schedular rating, the Board finds that the 
due process provisions of 38 C.F.R. § 3.105(e) do not apply.  
The effective date of these changes was established according 
to the provisions of 38 C.F.R. § 3.500(b) governing 
administrative error.

The Board again points out that the 100 percent rating was 
not restored because the veteran did not have a malignant 
growth.  There was clear error in the veteran originally 
being rated on the basis of a malignant growth.  The 
continuation of that rating was improper.  Even if the 
reduction was not made based entirely on a realization that 
this error was made, the Buffalo RO action was proper in not 
restoring the erroneous rating.  As such the reduction was 
proper, the decision to not restore the 100 percent rating 
was proper.  [Parenthetically, the Board notes that other 
regulatory provisions normally applicable to reductions from 
100 percent, and for rating reductions in general (38 C.F.R. 
§§ 3.343 and/or 3.344), are not applicable where, as here, 
the reduction is mandated by expiration of a time period set 
forth in the rating schedule.  See Rossiello, supra; 
38 C.F.R. § 3.28.].

Having concluded that procedurally and substantively the 
Buffalo RO correctly discontinued the 100 rating for the 
veteran's left hip disability, the Board next turns to the 
question of whether the assignment of a 60 percent rating for 
residuals following a partial resection of the left hip, was 
proper.

As previously noted, 38 C.F.R. § 4.28 and Diagnostic Code 
5012 provide that, if there has been no local recurrence or 
metastasis after 12 months, then the veteran is rated rate on 
residuals (limitation of motion of the affected part).  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5250, etc.).  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  If the limitation 
of motion of the specific joint or joints involved is not 
compensable under the appropriate diagnostic codes, then a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.

Standard range of hip motion is from 0 degrees (on extension) 
to 125 degrees (on flexion) and 45 degrees (on abduction).  
See 38 C.F.R. § 4.71, Plate II (2007).

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a maximum rating of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2007).

Under Diagnostic Code 5252, limitation of flexion of either 
thigh to 45 degrees warrants a 10 percent rating.  A 20 
percent rating requires that flexion be limited to 30 
degrees.  A 30 percent rating requires that flexion be 
limited to 20 degrees, while a maximum 40 percent rating 
requires that flexion be limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252 (2007).

Under Diagnostic Code 5253, limitation of adduction of the 
thigh, cannot cross legs, or limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees, warrants a 10 
percent rating; while limitation of abduction of the thigh 
with motion lost beyond 10 degrees warrants a maximum 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253 
(2007).

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

As noted above, the RO has rated the veteran's left hip 
disability as analogous to Diagnostic Code 5255 which 
provides the following ratings for evaluating impairment of 
the femur: a maximum 80 percent for fracture of shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or obliques fracture); 60 percent for fracture of 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, weightbearing preserved with aid of brace; and 
60 percent for fracture of surgical neck of the demur with 
false joint.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007).

Considering all pertinent evidence in light of the above, the 
Board finds that a rating in excess of 60 percent for PVS of 
the left hip, status post partial resection with left 
extensor hallucis longus weakness, is not warranted.

Initially, the Board notes that, notwithstanding the 
veteran's contention that he is entitled to a 100 percent 
rating, a 100 percent rating under under Diagnostic Code 5012 
requires objective medical evidence of a malignant growth or 
that the veteran is undergoing a treatment phase.  Here, 
however, the medical evidence does not establish that he has 
ever had a malignant growth and the veteran has not received 
continuous treatment for his left hip disability since his 
discharge from service, other than consultations to explore 
surgical avenues of relief or for renewing medications for 
pain.  In fact, during the most recent VA examination for A&A 
benefits in April 2007, the examiner indicated that the 
veteran sees his primary care physician about every six 
months for renewal and evaluation of pain medication.

Since the initial September 1998 VA examination, the 
veteran's left thigh extension has been to 0 degrees; his 
left thigh flexion has ranged from 30 to 125 degrees, and 
left thigh adduction and abduction has ranged from to 10 to 
45 degrees, internal rotation of the left thigh has ranged 
from 0 to 15 degrees, and external rotation of the left thigh 
has ranged from 0 to 30 degrees.  However, ratings for 
limitation of motion of the thigh or impairment of the thigh 
under Diagnostic Codes 5251, 5252, and 5253 do not offer a 
disability rating in excess of 60 percent as the maximum 
rating is 40 percent under any of these codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251-5253 (2007).

The only possibilities for a higher disability rating, other 
than under Diagnostic Code 5255, would be under Diagnostic 
Code 5250 for ankylosis of the left hip, or under Diagnostic 
Code 5254, for evidence of flail joint of the left hip, none 
of which is present in this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5254 (2007).  Hence, those diagnostic 
codes are inapplicable.

The Board points out that, rating the veteran's left hip 
disability by analogy under Diagnostic Code 5255, is 
problematic because there is no evidence of malunion or 
fracture of the femur.  There also is no evidence of a 
fracture of the surgical neck of the femur with false joint 
to warrant a 60 percent rating.  Nor is there evidence of 
nonunion of the femur with or without loose motion, 
weightbearing preserved with aid of brace, to warrant an 80 
or 60 percent rating, respectively.  The veteran's service-
connected residuals of his left hip surgery have been, and 
are manifested, by extreme weakness of the left lower 
extremity, without any other neurological deficit, 
degenerative joint disease, some decrease in range of motion 
(mainly internal rotation), and severe left hip pain, 
requiring the use of Canadian crutches for ambulation.  Thus, 
the evidence of record fails to show that, even with 
consideration of DeLuca criteria such as weakness and pain, a 
rating in excess of 60 percent is warranted.

For all of the foregoing reasons, the Board concludes the RO 
properly discontinued the 100 percent rating for the 
veteran's left hip disability, and that the record presents 
no basis for assignment of a rating in excess of 60 percent 
rating for PVS of the left hip status post partial resection 
with left extensor hallucis longus weakness; hence, the claim 
on appeal must be denied.  In reaching these conclusions, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the competent evidence is 
against assignment of any higher rating, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

The appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


